Citation Nr: 9928693	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  96-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for heart disease with 
sick sinus syndrome, to 
include as due to undiagnosed illness.

2. Entitlement to service connection for blackouts, to 
include as due to 
undiagnosed illness.

3. Entitlement to service connection for fatigue, to include 
as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife
ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1988, and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, WV.

The veteran also appealed an April 1998 RO decision which, in 
part, denied service connection for deep venous thrombosis 
and an undiagnosed illness manifested by joint pain.  The RO 
included these issues in a supplemental statement of the case 
but the veteran has not submitted any subsequent 
correspondence that could be construed as a timely 
substantive appeal on the additional issues.  Since the 
veteran did not perfect his appeal of service connection for 
deep venous thrombosis and an undiagnosed illness manifested 
by joint pain, the Board does not have jurisdiction to act on 
them.  See 38 C.F.R. §§ 20.200, 20.302 (1998) (an appeal 
requires a notice of disagreement and a timely filed 
substantive appeal after issuance of a statement of the 
case); Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Accordingly, the Board's jurisdiction is limited to the 
issues of service connection for heart disease with sick 
sinus syndrome, to include as due to undiagnosed illness; 
service connection for blackouts, to include as due to 
undiagnosed illness; and service connection for fatigue, to 
include as due to undiagnosed illness.
.  




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's 
appeal has been obtained by the RO.

2. The veteran was on active duty in Southwest Asia during 
the Persian Gulf War.

3. The veteran's heart disorder and blackouts were not 
manifest during service and 
have been attributed to diagnosed disorders.

4. Fatigue was not manifested during service and the veteran 
has not been shown 
to have a current diagnosis of fatigue.


CONCLUSIONS OF LAW

1.  A heart disorder, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 3.303, 3.317 (1998).

1. A disability manifested by blackouts, to include as due to 
an undiagnosed 
illness, was not incurred in or aggravated by active service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 3.303, 3.317 (1998).

2. A disability manifested by fatigue, to include as due to 
an undiagnosed illness, 
was not incurred in or aggravated by active service and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claims for service connection are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the appellant has presented claims which are not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to those claims.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131.  Where a veteran has served 
for 90 days or more during a period of war, or during 
peacetime service after December 31, 1946, and certain 
disabilities, to include cardiovascular disease, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  Additionally, service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Also applicable with regard to the present case is 38 
U.S.C.A. § 1117 which provides for presumptive service 
connection in cases where a veteran offers competent, 
objective medical or lay evidence of a chronic disability 
resulting from an undiagnosed illness which became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or that it became manifest to a degree of 10 percent or 
more between the end of his service in that theater during 
the Persian Gulf war or not later than December 31, 2001.  
See 38 C.F.R. § 3.317(a)(1)(i).

Under 38 C.F.R. § 3.317(a) VA shall pay compensation to a 
Persian Gulf War veteran who "exhibits objective indications 
of chronic disability" manifested by certain signs or 
symptoms, which by history, physical examination and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  "Objective indications" include both objective 
evidence perceptible to an examining physician and other, 
nonmedical indicators that are capable of independent 
verification. 

The veteran's service medical records are devoid of 
complaint, treatment or diagnosis of any of the above listed 
disorders while in service.  Further, he did not report any 
heart problems, blackouts or fatigue on his Persian Gulf 
Registry taken in September 1992.

I. Heart Disorder, including Sick Sinus Syndrome

Post service medical records here consist of VA examination 
reports, VA hospitalization reports, VA outpatient treatment 
records and private treatment records.  The veteran underwent 
two VA examinations that are pertinent to this claim.  Marked 
sinus bradycardia was shown by electrocardiogram at the 
December 1997 examination.  Similarly, the veteran was 
diagnosed with bradycardia, tachycardia or sick sinus 
syndrome and heart arrhythmia VA examination in May 1994.  

The veteran was hospitalized in March and April 1994 and 
diagnosed with syncope and atrial ectopic tachycardia.  Of 
note, he was hospitalized a month in February 1994 with 
similar symptomatology of feeling dizzy and lightheaded for a 
duration of three weeks following a syncopal episode at home.  

VA outpatient records also document the veteran's continuing 
heart problems.  In February 1995, the veteran complained of 
chest pain for several months that radiated to the left 
shoulder and down the left arm.  The veteran underwent a 
chest x-ray at that time and no active disease was shown.  
The chest pain was deemed probably non-cardiac in origin and 
the physician wanted to rule out hiatal hernia, with or 
without GERD or Peptic Ulcer Esophagitis.  Records do note 
sinus bradycardia in July 1994.  

Private medical records from Neil Crowe, M. D., show the 
veteran's treatment for generalized myalgia and arthralgia in 
February through October 1996 but do not address the 
veteran's heart problems.

A review of the evidence thus discloses that the veteran does 
not, in fact, have a heart disorder due to an undiagnosed 
illness.  Clearly the veteran suffers from heart disease, as 
evidenced by post-service medical records.  However, his 
heart disease has been attributed to sick sinus syndrome.  
Thus, service connection for the veteran's heart disease as 
due to an undiagnosed illness is not warranted as it has been 
attributed to a known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii).
The Board further finds that the veteran's service medical 
records do not show treatment for a heart disorder while in 
service, there is no medical evidence to show  heart disease 
within one year of service, and there is no medical evidence 
of a nexus between a current heart disorder and any incident 
of service.  Accordingly, service connection for a heart 
disorder, either on a direct or presumptive basis, is not 
warranted.

A DD Form 261, Report of Investigation, dated in April 1998, 
was submitted by the veteran and received by the RO in August 
1998.  (A duplicate of this report was also received by the 
Board at the veteran's Board hearing in April 1999.)  In the 
report, the investigating officer concludes, in pertinent 
part, that the veteran's sick sinus syndrome was caused by 
exposure to toxic chemicals or agents.  The authenticity of 
this report appears questionable, given some of the 
observations made (e.g., that destruction of chemical 
ammunition supplies by U. S. forces and the use of "new and 
Un-tried chemical agent medication all contributed to this 
very complicated condition that not only affect this Gulf war 
veteran but a lot more") and the fact that it is dated seven 
years after the veteran's separation from service, but, even 
accepting this report as an official line of duty 
determination does not render it competent evidence of the 
contended causal link because the investigating officer is 
not identified as one with a medical or scientific 
background.  That is, being a layman, he is not competent to 
give an opinion regarding medical causation or diagnosis, and 
his statements on such matters do not serve to make the claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

II. Blackouts

The veteran has also asserted entitlement to service 
connection for blackouts.  He has testified to at least two 
occasions of blacking out.  His wife reported that he totaled 
a car when he passed out at the wheel and the veteran himself 
reported passing out at work and injuring his head and neck.  
Post service medical records document that the veteran has 
experienced several instances of syncope since leaving 
service.  The veteran was diagnosed with syncope at his VA 
hospitalization in February 1994 and outpatient records from 
that same time note the veteran's problems with dizzy spells 
and passing out.  At that time, outpatient physicians 
diagnosed the veteran with headaches and loss of 
consciousness.  In February 1994, the veteran was also 
diagnosed with vertigo after falling at work.  In May 1994, 
the examiner diagnosed the veteran with episodes of syncope 
and near syncope due to cardiac arrhythmia.  As mentioned 
above, the veteran has undergone two VA examinations 
pertinent to his claim.  At the most recent examination in 
December 1997, the examiner noted the veteran's history of 
syncope on occasion after service but did not diagnose a 
blackout disorder at that time. 

While there is medical evidence to indicate that the veteran 
has had episodes of passing out or blackouts after service, 
service connection is not warranted in this matter.  The 
veteran did not report any episodes of passing out or losing 
consciousness in service or on the Persian Gulf Registry in 
September 1992.  Further, this disorder has been directly 
attributed to the veteran's diagnosed heart arrthymia.  
Service connection for the veteran's blackouts cannot be 
established as they have been attributed to a known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

Additionally, as there is no medical evidence of a nexus 
between a disability manifested by blackouts and any incident 
of service, service connection on a direct basis is not 
warranted.
III.  Fatigue

As with the claims for service connection for a heart 
disorder and blackouts, the veteran's service medical records 
contain no evidence of fatigue during his period of active 
service.  The veteran contends that the fatigue he now 
experiences is due to an undiagnosed illness contracted 
during his service in the Persian Gulf.

The post service medical records are also devoid of a 
diagnosis of fatigue.  The medical evidence simply fails to 
demonstrate that the veteran suffers from a disability 
manifested by fatigue at this time.  The veteran and his wife 
testified at the hearing before the undersigned that the 
veteran was unable to maintain the active lifestyle he had 
maintained prior to service in the Persian Gulf.  However, 
the veteran did not report fatigue as a problem at his 
December 1997 examination and the examiner did not diagnose 
such a problem.  The veteran reported feelings of fatigue at 
a Persian Gulf evaluation done in October 1997.  He again 
reported fatigue on an outpatient treatment note dated 
December 1995.  However, fatigue was never formally 
diagnosed.  

Even assuming, arguendo, that the veteran has a current 
fatigue disorder, the medical evidence does not establish 
that it has become manifest to a degree of 10 percent or more 
since service.  Fatigue is rated under 38 C.F.R. § 4.88c, 
Diagnostic Code 6354.  That code provides that a 10 percent 
evaluation is warranted where the fatigue waxes and wanes but 
results in periods of incapacitation of at lease one but less 
that two weeks total duration per year, or; symptoms 
controlled by continuous medication.  The veteran is not 
currently on any medication for fatigue and there is no 
medical evidence that the fatigue incapacitates the veteran 
for at least a week.  
In light of the foregoing, the Board must deny the veteran's 
claim of entitlement to service connection for fatigue, 
including as due to undiagnosed illness.  The evidence does 
not establish the current diagnosis of a fatigue disorder.  
Further, even if the Board were to assume the periodic 
complaints of fatigue constituted a disorder, there is no 
evidence that it has risen to the level warranting a 
compensable evaluation.  Moreover, the Board also again notes 
that the veteran has not submitted any medical evidence that 
his claimed fatigue is causally linked to his period of 
active service.


ORDER

Entitlement to service connection for a heart disorder, 
including as due to undiagnosed illness, is denied.

Entitlement to service connection for blackouts, including as 
due to undiagnosed illness, is denied.

Entitlement to service connection for fatigue, including as 
due to undiagnosed illness, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

